DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 9/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-5 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2021.
It is noted that while applicant has indicated Claims 15-17 and 18-19 are drawn to Species A of the break-off screw that is aligned, independent Claim 15 clearly recites “the break-off head is offset from an outer surface of the adjustment head.”  Therefore, Claims 15 and dependents clearly do not read on the elected species, and are therefore also withdrawn from consideration.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Claims 1-3 and 6-14 remain pending and under prosecution.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
No claim elements are interpreted under 112(f).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US Pub No. 20060052782) in view of Prevost et al (US Pub No. 20110106179), Hunter (US Pub No. 20170196508), and Demeocq (US Pub No. 20180195547).

In regard to Claim 1, 3, and 10, Morgan et al disclose a load sensing assembly for a spinal implant, the load sensing assembly comprising: 
a set screw (Figure 7 top, not labelled) and configured to fasten to an anchoring member 214, best seen in Figure 7; 
an antenna 130, best seen in Figure 4 (0039, 0044); 
an integrated circuit 40, 100 in communication with the antenna, best seen in Figure 4 (0005); and 

However, Morgan et al do not expressly disclose the set screw is a break-off set screw comprising a break-off head coupled to an adjustment head via a break-off region, and a bore extending from an outer surface of the break-off head to a threaded portion of the break-off set screw, an outer surface of the break-off head is aligned with an outer surface of the adjustment head, the threaded portion of the break-off set screw is configured to fasten to the anchoring member, and wherein the integrated circuit and strain gauge are positioned within the bore of the set screw.
It is noted that Morgan et al disclose that strain gauge sensor 50 and microchip 40 may be located anywhere (0028, 0036).  Figure 7 shows both the sensor and microchip positioned within pedicle screw 210/anchoring member 214 (0053).  Morgan et al also disclose the strain gauge sensor and microchip connected together, best seen in Figure 7 (0032).  Thus, Morgan et al suggest variability in the location of the strain gauge and integrated circuit.

Prevost et al teach that it is well-known in the art to provide an analogous spinal implant comprising a break-off set screw comprising a break-off head 40 coupled to an adjustment head 42 via a break-off region 32, and a bore 44 extending from an outer surface of the break-off head to a threaded portion 5 of the break-off set screw, best seen in Figure 1 and 3 (0024-0028, 0038), an outer surface of the break-off head is aligned with an outer surface of the adjustment head, , best seen in Figure 1, as at least one portion of the outer surface is aligned with the other outer surface, and the threaded portion of the break-off set screw is configured to fasten 
Additionally, Prevost et al disclose:
2, 11. The load sensing assembly of claim 1, wherein the break-off region 32 is configured to break at or about 9 to 12 Newton meters (0038). 
6, 13. The load sensing assembly of claim 1, wherein the adjustment head 42 is configured to receive a tool (through driving recess 45) to tighten the set screw into the anchoring member 20, 21 after the break-off head 40 is separated from the adjustment head (0026). 
7, 14. The load sensing assembly of claim 1, wherein the adjustment head 42 is configured to receive a tool (through driving recess 45) to loosen the set screw out of the anchoring member 20, 21 after the break-off head 40 is separated from the adjustment head (0026). 
8. The load sensing assembly of claim 1, wherein an upper surface of the threaded portion 5 is configured to be flush with or recessed within an end of the anchoring member 20, 21 when the adjustment head 42 is fastened to the anchoring member, best seen in Figure 12.
9. The load sensing assembly of claim 1, wherein an upper surface of the adjustment head 42 is configured to be flush with or recessed within an end of the anchoring member 20, 21 when the adjustment head is fastened to the anchoring member, best seen in Figure 12.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan et al such that the set screw is a break-off set screw comprising a break-off head coupled to an adjustment head via a break-off region, and a bore extending from an outer surface of the break-off head to a threaded portion of the break-off set screw, an outer surface of the break-off head is aligned with an outer surface of the adjustment head, the threaded portion of the break-off set screw is configured to fasten to the anchoring member, as well as the other details provided above as taught by Prevost et al, to provide an effective configuration for the set screw with the spinal implant to provide advantages such as ease of screwing the screw against the anchoring member while minimizing the physical size of the overall implant in the patient body.

Hunter teach that it is well-known in the art to provide strain gauges on any part of a spinal implant including the top portion of a pedicle screw assembly for the desired monitoring, best seen in Figure 11C-D (0077-0078).
Demeocq teach that it is well-known in the art to provide an analogous screw 1 comprising a central opening 10 in which strain gauges 8 are positioned, best seen in Figure 4-6 and 7 (0061, 0063, 0064-0070, 0076), as well as a microchip, i.e. NFC chip 8a, best seen in Figure 3b (0070 – edges of NFC bonded against the wall of conical hole), to provide advantages 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Morgan et al such that the integrated circuit and strain gauge are positioned within the bore of the set screw, as taught by the combination of Hunter (for spinal implants) and Demeocq, to provide advantages such as amplification of the deformation experienced by the strain gauges when subject to stress, as taught by Demeocq.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


H.Q. NGUYEN
Examiner
Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791